Exhibit 4.40 Private & Confidential FACILITY AGREEMENT for an Overdraft, Guarantee and Letter of Credit Facility of up to US$300,000,000 to AEGEAN MARINE PETROLEUM S.A. provided by THE BANKS AND FINANCIAL INSTITUTIONS SET OUT IN SCHEDULE 1 Arranger THE ROYAL BANK OF SCOTLAND PLC Agent, Security Agent, Issuing Bank and Account Bank THE ROYAL BANK OF SCOTLAND PLC Contents ClausePage 1 Purpose and definitions 1 2 The Facilities 16 3 Interest and Interest Periods 24 4 Indemnities; cancellations; pre-payments on Total Loss 26 5 Fees, commissions and expenses 29 6 Payments and taxes; accounts and calculations 31 7 Representations and warranties 35 8 Undertakings 40 9 Conditions 47 10 Events of Default 48 11 Indemnities 54 12 Unlawfulness and increased costs 55 13 Security, set off and pro-rata payments 57 14 Accounts 59 15 Assignment, transfer and lending office 61 16 Arranger, Agent, Security Agent and Reference Banks 64 17 Notices and other matters 75 18 Governing law and jurisdiction 77 Schedule1 The Banks and their Percentages 78 Schedule 2 Documents and evidence required as conditions precedent 79 Schedule 3 The Owners and their Ships 83 Schedule 4 Transfer Certificate 85 The Schedule 88 Schedule 5 Form of Issue Request 89 Schedule 6 Mandatory Cost Formula 90 Schedule 7 Form of Insurance Letter 92 Schedule 8 Form of Trust Deed 93 Schedule 9 Conditions Subsequent 94 Part 2 Additional Ships 96 THIS AGREEMENT is dated December 2007 and made BETWEEN: (1) AEGEAN MARINE PETROLEUM S.A. as Borrower; (2) THE ROYAL BANK OF SCOTLAND PLC as Arranger, Agent, Security Agent, Issuing Bank and Account Bank; and (3) THE BANKS AND FINANCIAL INSTITUTIONS whose names and addresses are set out in schedule 1 as Banks. ITISAGREED as follows: 1 Purposeanddefinitions 1.1 Purpose This Agreement sets out the terms and conditions upon and subject to which the Banks agree, according to their several obligations, to make available to the Borrower: 1.1.1 a revolving overdraft facility of up to One hundred and fifty million Dollars ($150,000,000) for the purpose of assisting the Borrower to finance the working capital needs of the Borrower and any other members of the Group in connection with trade related activities Provided however that an amount of up to One hundred million Dollars ($100,000,000) thereof may be used for the acquisition of vessels and/or shares and/or any other assets by members of the Group;and 1.1.2 a multi-currency revolving guarantee and letter of credit facility of up to Three hundred million Dollars ($300,000,000) (inclusive of the limit of the revolving overdraft facility referred to above) for the purpose of assisting the Borrower to finance the purchase and transportation of fuel cargoes and the payment of other expenses incidental to the supply of bunkers and lubricants to its customers. 1.2 Definitions In this Agreement, unless the context otherwise requires: “Account Bank” means The Royal Bank of Scotland plc, whose registered office is at 36 St. Andrew Square, Edinburgh EH2 2YB, Scotland acting for the purposes of this Agreement through its branch at 45 Akti Miaouli, iraeus, Greece (or of such other address as may last have been notified to the other parties to this Agreement pursuant to clause 17.1.3) or such other bank as may be designated by the Agent as the Account Bank for the purposes of this Agreement and includes its successors in title; “Account Pledges” means, together, the Operating Account Pledge, the Cash Collateral Account Pledge, any Illegality Security Account Pledge and “Account Pledge” means any of them; “Accounts” means, together, the Operating Account, the Overdraft Account, the Manager’s Operating Account and the Cash Collateral Account and “Account” means any of them; “Actual Exposure” means, at any relevant time, the aggregate of: (a) the Overdraft; (b) the Outstanding Amounts for all L/Cs (subject to clause 2.8); (c) all amounts paid by the Banks pursuant to clauses 2.14, 4.2.1 or 4.2.2 which have not been fully paid or reimbursed by the Borrower under this Agreement; and 1 (d) any undrawn and available amount of the Overdraft Facility taken into account by the Corporate Guarantor for the purpose of complying with clause 5.3.1(c) of the Corporate Guarantee at the then latest time when compliance was tested by the Security
